Case 2:16-cv-02525-MMD-NJK Document 401-2 Filed 03/19/21 Page 1 of 2

Exhibit A

Email from Avi Silberberg, Esq. to Amarin’s
CEO, John Thero, requesting that Amarin seek
Rule 60 relief, dated November 9, 2020. (The

Sender and Reciept’s email addresses have been
redacted)
Case 2:16-cv-02525-MMD-NJK Document 401-2 Filed 03/19/21 Page 2 of 2

& 4 Gmail Avi Silberberg Sieh,

Please file Rule 60 Motion ASAP

Avi Silberberg Mon, Nov 9, 2020 at 3:28 Pi
To; John Thero

Mr. Thero,

[ appreciate your confidence during the last conference call, however it is obvious that wall street does
not share your confidence.

[ have recommended in the past to find a way to introduce Dr. Bhatt's paper to the court, since we
Nave nothing to iose and if its accepted it would reverse the ruling drastically since the prima facie case
of obviousness would no longer be true,

Sut you have relented so far.

Can you please reconsider and file a Rule 60 Motion to Vacate the Judgment, based on "mistake"
using Or. Bhatt's paper. Additionally you can the motion can be based on grounds of "fraud" in regard

to the cropped table generics used.

 

yOu fle if NOW in front of Judge Du, you wil oe able co appeal cis issue co the S.C. together with che
vest of the appeal issues. [f you do not file the Rule 60 motion now, you will be orecluded from
appealing it, together with the S.C. appeal.

?lease recorsider and File the motion now, WE HAVE NOTHING TO LOSE!!!

Dr, Shatt is very credible. Your entire drug profile is based on his studies. [t is a shame ta lose the
rights to this wonderful drug that even opens the arteries.

Additionally, please file the injunction against the generics to stop their launch based on the case law,
Again you have nothing to lose, waiting for more infringement won't make a difference after the Tava
case. The over 300 trig population isn't substantial indication and hence is a ruse to use a back door

to steal vascapa.
Please let me know if you will file the rule 60 Motion and file an injunction. Not doing anything is
wrong and could be actionable.

Thank you,
Avt Silberberg
